Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 5, 1991, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court failed to sentence him in accordance with its sentencing promise is not preserved for appellate review since the defendant neither moved to vacate the plea nor protested the sentence (see, People v Ifill, 108 AD2d 202). In any event, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Rosenblatt and Copertino, JJ., concur.